STATE OF NORTH CAROLINA
v.
CLINT BRADLEY DANCY, Defendant.
No. COA03-1553
North Carolina Court of Appeals
Filed July 20, 2004
This case not for publication
Rowan County No. 01 CRS 2635-37; 01 CRS 50085.
Attorney General Roy Cooper, by Special Deputy Attorney General Thomas J. Pitman, for the State.
Ligon and Hinton, by Lemuel W. Hinton, for defendant-appellant.
HUDSON, Judge.
Defendant pled guilty on 8 May 2002 to robbery with a dangerous weapon, carrying a concealed weapon, resisting a public officer, and assault on female. The court consolidated all of the convictions for judgment and imposed an active term in the mitigated range of a minimum of 44 months and a maximum of 62 months. This Court allowed his petition for a writ of certiorari on 5 February 2003.
Defendant's counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 744, 18 L. Ed. 2d 493, 498, reh'g denied, 388 U.S. 924, 18 L. Ed. 2d 1377 (1967). Counsel attached to his brief a letter to defendant advising him of counsel's inability tofind possible error and of defendant's right to file his own arguments. Defendant has not filed his own written arguments.
We have reviewed the record and we are unable to find error to entitle defendant to any relief.
No error.
Judges STEELMAN and THORNBURG concur.
Report per Rule 30(e).